Case 1:19-mc-00129-UNA Document 2 Filed 07/26/19 Page 1 of 1

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia OG
In re DMCA Subpoena to Google, LLC )-
a Plaintiff ) Case: 1:19-mc-00129
Vs ) Assigned To : Unassigned
} — Assign. Date : 7/26/2019
7 Defendant ) Description: Misc.

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Google, LLC

 

(Name of person to whom this subpoena is directed)

“4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: !dentifying information for the person(s) responsible for the alleged infringements listed in the attached Exhibit

A, including but not limited to billing or administrative records that provide the name(s), address(es), telephone
number(s), email address(es), account number(s) and any other contact information.
Place: Oppenheim + Zebrak, LLP Oe ~ | Date and Time:
4530 Wisconsin Avenue NW, Fifth Floor .
‘Washington, DC 20016 08/09/2019 5:00 pm

 

C1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

aes | Date and Time:

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: [zu (4. ANGELA D. CAESAR

CLERK OF COURT

 

Attorney's signature

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Cengage Learning,

etal. ae _ , who issues or requests this subpoena, are:

Scott A. Zebrak, Oppenheim + Zebrak, LLP, 4530 Wisconsin Avenue NW, Fifth Floor, Washington, DC 20016,

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4). ,
